Citation Nr: 1530189	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lower back strain, to include whether a separate rating for radiculopathy is warranted.

2.  Entitlement to an initial compensable disability rating for a right knee patellofemoral syndrome. 

3.  Entitlement to an initial compensable disability rating for a left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2009.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides in Lincoln, Nebraska.

In May 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The issues of entitlement to service connection for tinnitus, bilateral hearing loss, depression, irritable bowel syndrome, and sleep disorder have been raised by the record in a May 2015 Application for Disability Compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes the Veteran also filed a claim for radiculopathy secondary to lower back strain in his May 2015 application, however, the issue of radiculopathy is inextricably intertwined with the issue of an increased rating for lower back strain.  Therefore, the Board has recharacterized the issue statement above to reflect this. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claims can be properly adjudicated.

The Veteran submitted a May 2015 private back examination after the issuance of the May 2011 Statement of the Case, without a waiver of initial review by the AOJ.  The Board notes the newly amended 38 U.S.C.A. § 7105 provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, the Veteran's Substantive Appeal was received in June 2011, thus the aforementioned provisions, as amended, do not apply and a remand is required for initial AOJ consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2014).  

Furthermore, although the Board notes the May 2015 private back examination report showed evidence of radiculopathy to the left lower extremity, it is not clear whether such radiculopathy is associated with the Veteran's lower back strain.  As such, a new examination is warranted to clarify the etiology of his radiculopathy.

At a September 2009 VA examination of the Veteran's knees, the examiner did not notate any finding of knee instability.  Another knee examination was conducted in August 2010, and again there was no indication of knee instability.  At the May 2015 hearing, the Veteran reported symptoms of wobbling and shaking.  The Board finds that such symptoms may be indicative of knee instability and a more recent VA examination is needed to assess the current severity of the Veteran's bilateral knee disability.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Follow proper notification procedures.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of his lower back strain and bilateral knee patellofemoral syndrome.  The examiner must be provided access to the Veteran's electronic records.  The examiner must specify in the report that all relevant records have been reviewed.  

The nature and extent of any limitation of motion and any instability must be specifically reported.  The examiner should also indicate whether any findings of radiculopathy are the result of the Veteran's lower back strain.

A complete rationale for any opinions expressed should be provided. 

3.  Thereafter, readjudicate the issues on appeal, to include consideration of the May 2015 private back examination.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



